AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Western District of North Carolina

               In the Matter of the Search of                                  )
          (Briefly describe the property to be searched                        )
           or identify the person by name and address)                         )            Case No. 1:20-mj-00038
Samsung Galaxy S7 cell phone (828) 817-6763 /                                  )
                                                                               )
         IMEI: 3553000072573095
                                                                               )
APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):
See Attachment A.

located in the                Western              District of               North Carolina             , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ☒ evidence of a crime;
                ☒ contraband, fruits of crime, or other items illegally possessed;
                ☒ property designed for use, intended for use, or used in committing a crime;
                ☐ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                       Offense Description
18 USC 2251(b)                                    Production of Child Pornography
18 USC 2252A(a)(5)(B)                             Possession of Child Pornography

          The application is based on these facts:
See accompanying Affidavit.

             ☒ Continued on the attached sheet.
             ☐ Delayed notice          days (give exact ending date if more than 30                                              ) is requested
               of
               under 18 U.S.C. § 3103a,days:
                                        the basis of which is set forth on the attached sheet.

                                                                                                      /s/ Scheafer M. Farmer
                                                                                                         Applicant’s signature

                                                                                                Scheafer M. Farmer, Special Agent
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P 4.1 by (telephone)
                                                                                               Signed: June 10, 2020




  Date: 6/10/2020
                                                                                                         Judge’s signature

  City and state: Asheville, North Carolina                                         The Hon. W. Carleton Metcalf, U.S. Magistrate Judge
                                                                                                       Printed name and title
                     Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 1 of 18
                          AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT



IN THE MATTER OF THE                                           )
SEARCH OF THE FOLLOWING:                                       )
A SAMSUNG GALAXY S7 CELL PHONE WITH                            )
PHONE NUMBER (828) 817-6763 AND                                )      CASE NO.
IMEI 3553000072573095                                          )


I, Scheafer M. Farmer, being duly sworn, depose and state the following:

       1.      I am a Special Agent (SA) with the United States Immigration and Customs Enforcement

(ICE), Homeland Security Investigations (HSI). I have been so employed from August 1998, to the

present. I am currently assigned to the HSI Hendersonville, North Carolina office. As part of my

official duties, I have conducted and participated in investigations related to the sexual exploitation of

children. I have also received training and instruction in the field of investigating child pornography to

include distribution and possession. As part of my duties and responsibilities as an HSI SA, I am

authorized to investigate crimes involving the sexual exploitation of children pursuant to Title 18 United

States Code, Section 2251, et seq.

       2.      As a result of my training and experience, I am familiar with methods employed by

individuals engaged in various illegal activities, including interstate transportation of child pornography.

I am also aware from my training and experience that persons engaged in interstate transportation of

child pornography typically use false identities and other techniques to disguise themselves and their

enterprise. I am further aware, as a result of my training and experience that child pornography is not

generally available in retail establishments, even from those which offer other explicit sexual material.

Persons who wish to obtain child pornography do so by ordering and/or obtaining it by discreet contact

with other individuals and underground businesses that have child pornography collections.

       3.      This investigation involves the production and possession of child pornography across state


                                                Page 1 of 17
            Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 2 of 18
boundary lines through the use of computers and the Internet. All such transmissions must go through

Internet Service Providers servers, where the said Internet Service Provider temporarily stores such

transmissions.

       4.        This affidavit is submitted in support of an application for a search warrant for a Samsung

Galaxy S7 Wireless cell phone utilizing phone number (828) 817-6763 and with IMEI:

3553000072573095 (hereinafter MOBILE DEVICE). This MOBILE DEVICE is believed to be owned

by an individual named Roger McINTOSH, and is currently in the custody of the North Carolina State

Bureau of Investigations (NCSBI), Asheville, North Carolina.

       5.        Your Affiant is personally familiar with the facts and circumstances surrounding this

investigation, both from his own investigative activities, and from information obtained from other law

enforcement officers/agencies.

       6.        As more fully described below, your Affiant has probable cause to believe that presently

and/or at the time of this warrant’s execution, evidence of child pornography, and evidence linking Roger

McINTOSH to child pornography production and possession will be found inside the following item:

Samsung Galaxy S7 Wireless cell phone utilizing phone number (828) 817-6763 and with IMEI:

3553000072573095. I have reason to believe these items will be found inside the MOBILE DEVICE and

constitute evidence of the commission of the crime of certain activities relating to production of child

pornography in violation of Title 18, United States Code, §§ 2251(b) and 2252A(a)(5)(B) - possession of,

knowing access, conspiracy to access, or attempted access with intent to view child pornography. Such

items are evidence, contraband, the fruits of crime and things otherwise criminally possessed, property

designated or intended for use or which is or has been used as the means of committing a criminal offense.

       7.        Because this affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me concerning this investigation. I have set

forth facts that I believe are necessary to establish probable cause to believe that evidence of violations of


                                                 Page 2 of 17
            Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 3 of 18
Title 18, United States Code, Section 2252A(a)(5)(B), which relate to the knowing possession of child

pornography is presently located in the above listed items.

                                        RELEVANT STATUTES

       8.      This investigation concerns alleged violations of Title 18, United States Code, Sections

2251(b) and 2252A(a)(5)(B), relating to material involving the sexual exploitation of minors.

       9.      Title 18, United States Code, Section 2251(b) makes it a federal crime for any parent, legal

guardian, or person having custody or control of a minor who knowingly permits such minor to engage

in, or to assist any other person to engage in, sexually explicit conduct for the purpose of producing any

visual depiction of such conduct or for the purpose of transmitting a live visual depiction of such conduct

shall be punished as provided under subsection (e) of this section, if such parent, legal guardian, or person

knows or has reason to know that such visual depiction will be transported or transmitted using any means

or facility of interstate or foreign commerce or in or affecting interstate or foreign commerce or mailed, if

that visual depiction was produced or transmitted using materials that have been mailed, shipped, or

transported in or affecting interstate or foreign commerce by any means, including by computer, or if such

visual depiction has actually been transported or transmitted using any means or facility of interstate or

foreign commerce or in or affecting interstate or foreign commerce or mailed.

       10.     Title 18, United States Code, Section 2252A(a)(5)(B) makes it a federal crime for any

person to knowingly possess, or access with intent to view, one or more books, magazines, periodicals,

films, video tapes, or other matter which contain any visual depiction that has been mailed, or has been

shipped or transported in interstate or foreign commerce, or which was produced using materials which

have been mailed or so shipped or transported, by any means, including by computer.

                                             DEFINITIONS

       11.     The following definitions apply to this Affidavit:

       12.     “Child Pornography” includes the definition in 18 U.S.C. § 2256(8) (any visual depiction


                                                 Page 3 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 4 of 18
of sexually explicit conduct where (a) the production of the visual depiction involved the use of a minor

engaged in sexually explicit conduct, (b) the visual depiction is a digital image, computer image, or

computer-generated image that is, or is indistinguishable from, that of a minor engaged in sexually explicit

conduct, or (c) the visual depiction has been created, adapted, or modified to appear that an identifiable

minor is engaged in sexually explicit conduct).

       13.     “Visual depictions” include undeveloped film and videotape, and data stored on computer

disk or by electronic means, which is capable of conversion into a visual image. See 18 U.S.C. § 2256(5).

       14.     “Minor” means any person under the age of eighteen years. See 18 U.S.C. § 2256(1).

       15.     “Sexually explicit conduct” means actual or simulated (a) sexual intercourse, including

genital-genital, oral-genital, or oral-anal, whether between persons of the same or opposite sex; (b)

bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the genitals

or pubic area of any person. See 18 U.S.C. § 2256(2).

       16.     “Internet Service Providers” or “ISPs” are commercial organizations which provide

individuals and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers and

other communications equipment. ISPs can offer various means by which to access the Internet including

telephone based dial-up, broadband based access via a digital subscriber line (DSL) or cable television,

dedicated circuits, or satellite based subscription. ISPs typically charge a fee based upon the type of

connection and volume of data, called bandwidth that the connection supports. Many ISPs assign each

subscriber an account name such as a user name or screen name, an e-mail address, and an e-mail mailbox,

and the subscriber typically creates a password for the account. By using a computer equipped with a

telephone or cable modem, the subscriber can establish communication with an ISP over a telephone line

or through a cable system, and can access the Internet by using his or her account name and password.

       17.     An Internet Protocol address (or simply “IP address”) is a unique numeric address used by


                                                  Page 4 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 5 of 18
computers on the Internet. An IP address looks like a series of four numbers, each in the range 0-255,

separated by periods (e.g., 121.56.97.178). Every computer attached to the Internet must be assigned an

IP address so that Internet traffic sent from and directed to that computer may be directed properly from

its source to its destination. Most Internet service providers control a range of IP addresses. Some

computers have static—that is, long-term—IP addresses, while other computers have dynamic—that is,

frequently changed—IP addresses.

       18.     “Log Files” are records automatically produced by computer programs to document

electronic events that occur on computers. Computer programs can record a wide range of events

including remote access, file transfers, logon/logoff times, and system errors. Logs are often named based

on the types of information they contain. For example, web logs contain specific information about when

a website was accessed by remote computers; access logs list specific information about when a computer

was accessed from a remote location; and file transfer logs list detailed information concerning files that

are remotely transferred.

       19.     “Hyperlink” refers to an item on a web page which, when selected, transfers the user

directly to another location in a hypertext document or to some other web page.

       20.     “Website” consists of textual pages of information and associated graphic images. The

textual information is stored in a specific format known as Hyper-Text Mark-up Language (HTML) and

is transmitted from web servers to various web clients via Hyper-Text Transport Protocol (HTTP).

       21.     “Uniform Resource Locator” or “Universal Resource Locator” or “URL” is the unique

address for a file that is accessible on the Internet. For example, a common way to get to a website is to

enter the URL of the website’s home page file in the Web browser’s address line. Additionally, any file

within that website can be specified with a URL. The URL contains the name of the protocol to be used

to access the file resource, a domain name that identifies a specific computer on the Internet, and a

pathname, a hierarchical description that specifies the location of a file in that computer.


                                                 Page 5 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 6 of 18
       22.     The terms “records”, “documents”, and “materials”, as used herein, include all information

recorded in any form, visual or aural, and by any means, whether in handmade form (including, but not

limited to, writings, drawings, painting), photographic form (including, but not limited to, microfilm,

microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies), mechanical form

(including, but not limited to, phonograph records, printing, typing) or electrical, electronic or magnetic

form (including, but not limited to, tape recordings, cassettes, compact discs, electronic or magnetic

storage devices such as floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Personal

Digital Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical disks, printer buffers,

smart cards, memory calculators, electronic dialers, or electronic notebooks, as well as digital data files

and printouts or readouts from any magnetic, electrical or electronic storage device).

       23.     “Smart Phone”, a Smart Phone is a mobile phone that utilizes a mobile operating system

similar to the way a traditional computer uses an operating system to function. Smart Phones are typically

capable of storing various types of media files, including image, video and audio files; of accessing the

Internet through wireless or cellular data connections and Internet browsing software; of capturing still

images and video through integrated cameras built into the device; of accessing electronic mail accounts;

and providing services utilizing the Global Positioning System.

       24.     “Memory Card,” a memory card of flash card is an electronic flash memory data storage

device used for storing digital information. They are commonly used in many electronic devices, including

digital cameras, mobile phones, laptop computers, MP3 players, and video game consoles. They are small,

re-recordable, and able to retain data without power.

                             BACKGROUND REGARDING THE INTERNET

       25.     I have been formally trained in the investigation of crimes involving the sexual exploitation

of children. I also own my own computer, have personal knowledge of the operation of a computer, and

have accessed the Internet since approximately September 1998. Based on this training and knowledge,


                                                Page 6 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 7 of 18
and the experience of other law enforcement personnel involved in this investigation, I know the

following:

       26.     The Internet is a worldwide computer network that connects computers and allows

communications and the transfer of data and information across state and national boundaries. A user

accesses the Internet from a computer network or Internet Service Provider (“ISP”) that connects to the

Internet. The ISP assigns each user an Internet Protocol (“IP”) Address. An IP address is a series of four

numbers separated by a period, and each number is a whole number between 0 and 255. An example of

an IP address is 192.168.10.102. Each time an individual access the Internet, the computer from which

that individual initiates access is assigned an IP address. A central authority provides each ISP a limited

block of IP addresses for use by that ISP’s customers or subscribers. Most ISP’s employ dynamic IP

addressing, that is they allocate any unused IP address at the time of initiation of an Internet session each

time a customer or subscriber accesses the Internet. A dynamic IP address is reserved by an ISP to be

shared among a group of computers over a period of time. IP addresses might also be static, if an ISP

assigns a user’s computer a particular IP address which is used each time the computer accesses the

Internet. The ISP logs the date, time and duration of the Internet session for each IP address and can

identify the user of that IP address for such a session from these records, depending on the ISP’s record

retention policies.

       27.     Photographs and other images can be used to create data that can be stored in a computer.

This storage can be accomplished using a “scanner”, which is an optical device that can recognize

characters on paper and, by using specialized software, convert them to digital form. Storage can also be

captured from single frames of video and converted to an image file. After the photograph or other image

has been scanned into the computer, the computer can store the data from the image as an individual “file”.

Such a file is known an image file. Computers are capable of displaying an image file as a facsimile of

the original image on a computer screen.


                                                 Page 7 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 8 of 18
        28.     The computer's capability to store images in digital form makes it an ideal repository for

child pornography. A single floppy or compact disk can store dozens of images and hundreds of pages of

text. The size of the electronic storage media (commonly referred to as a hard drive) used in home

computers has grown tremendously within the last several years. Hard drives with the capacity of 1

terabyte (1,000 gigabytes) are not uncommon. These drives can store thousands of images at very high

resolution. Magnetic storage located in host computers adds another dimension to the equation. It is

possible to use a video camera to capture an image, process that image in a computer with a video capture

board, and save that image to storage in another country. Once this is done, there is no readily apparent

evidence at the "scene of the crime". Only with careful laboratory examination of electronic storage

devices is it possible to recreate the evidence trail.

        29.     With Internet access, a computer user can transport an image file from the Internet or from

another user’s computer to his own computer, so that the image file is stored in his computer. The process

of transporting an image file to one’s own computer is called “downloading”. The user can then display

the image file on his computer screen and can choose to “save” the image on his computer and or print

out a hard copy of the image by using a printer device (such as a laserjet or inkjet).

        30.     Importantly, computer files or remnants of such files can be recovered months or even

years after they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic

files downloaded to a hard drive can be stored for years at little to no cost. Even when such files have

been deleted, they may be recoverable months or years later using readily available forensic tools. When

a person “deletes” a file on a home computer, the data contained in the file does not actually disappear;

rather, that data remains on the hard drive until it is overwritten by new data. Therefore, deleted files, or

remnants of deleted files, may reside in free space or slack space – that is, in space on the hard drive that

is not allocated to an active file or that is unused after a file has been allocated to a set block of storage

space – for long periods of time before they are overwritten. In addition, a computer’s operating system


                                                  Page 8 of 17
              Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 9 of 18
may also keep a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been

viewed via the Internet are automatically downloaded into a temporary Internet directory or cache. The

browser typically maintains a fixed amount of hard drive space devoted to these files, and the files are

only overwritten as they are replaced with more recently viewed Internet pages. Thus, the ability to

retrieve residue of an electronic file from a hard drive depends less on when the file was downloaded or

viewed than on a particular user’s operating system, storage capacity, and computer habits.

                                  BACKGROUND OF INVESTIGATION

       31.      On or about May 12, 2020, HSI Hendersonville, North Carolina Special Agents (SAs) were

contacted by the SBI, Asheville, North Carolina for assistance after they had received an investigative

lead from the Polk County Sheriff’s Office (PCSO) located in Columbus, North Carolina.

       32.      An investigation by the PCSO revealed that a fifteen (15) year-old minor female victim,

herein referred to as victim one “MV1”, had been sexually assaulted by an adult male, Roger McINTOSH.

During the investigation McINTOSH was identified as the boyfriend of MV1’s biological mother. At the

time of the investigation, McINTOSH lived with MV1, MV1’s mother, and MV1’s half-brother at a

residence in Mill Spring, North Carolina. The investigation revealed McINTOSH utilized a Samsung

Galaxy S7 cellular phone with phone number (828) 817-6763 and IMEI: 3553000072573095 to produce

pornographic images of MV1.

       33.      On April 30, 2020, at approximately 10:30 AM, PCSO received a telephone call

regarding the sexual assault of MV1. The caller identified herself as Jenny Bowyer. She stated that her

half-brother (later identified as Roger McINTOSH) was possibly molesting a child.

       34.      During the call, Bowyer explained that she and MV1’s mother had discovered a hand-

written note, believed to have been written by MV1, requesting assistance from her mother and law

enforcement. The note was found in MV1’s mother’s vehicle. Bowyer explained that she and VM1’s

mother were located in the parking lot of the Dollar General located 7854 NC-9N, Mill Spring, NC in


                                               Page 9 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 10 of 18
Polk County, North Carolina, and law enforcement soon responded to that location. Bowyer stated that

she and MV1’s mother were both very fearful of McINTOSH.

       35.      PCSO Detective Sergeant Cannon and Captain Williams traveled to the Dollar General to

meet with Bowyer and MV1’s mother. Upon arrival, MV1’s mother presented the note from her daughter

to Detective Sergeant Cannon and Captain Williams. The note stated: “Mom I need you to call the police.

Dad has been touching and molesting me ever since I was Six!! Please.”

       36.      While in the parking lot, Detective Sergeant Cannon and Captain Williams conducted an

interview of MV1’s mother. MV1’s mother stated that she and McINTOSH were not married, and that

MV1 was not McINTOSH’s biological daughter. However, MV1’s mother stated that she and

McINTOSH have a nine (9) year-old minor male child together. MV1’s mother stated that McINTOSH

had always been extremely controlling with MV1 and that this control was not exhibited in a “normal

way.” MV1’s mother stated that McINTOSH would not allow MV1 to have any boyfriends and did not

allow MV1 to have any contact with fellow male students.

       37.      During the interview, MV1’s mother stated that McINTOSH had displayed acts of

domestic violence within the household. MV1’s mother stated that McINTOSH has told her in the past,

that if she ever tried to leave him, that she could go, but MV1 would stay with him and that he would do

whatever it would take to make that happen. MV1’s mother informed investigators that both MV1 and her

half-brother were currently alone at the residence with McINTOSH.

       38.      Detective Sergeant Cannon and Captain Williams called for a PCSO marked unit to go

with detectives and MV1’s mother to their residence in Mill Springs, North Carolina. Detectives

suggested that both MV1 and her half-brother be removed from the residence for their safety.

       39.      Upon arriving at the residence, Detective Sergeant Cannon and Captain Williams,

followed by MV1’s mother, entered the home and observed as MV1’s mother escorted both children out

of the residence. MV1’s mother was instructed to follow officers to the Polk County Sheriff’s Office.


                                              Page 10 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 11 of 18
       40.      On April 30, 2020, at approximately 1:14 PM, Detective Sergeant Cannon conducted a

forensic interview of MV1. MV1 stated that she attends Lake Lure Classical Academy and is currently in

Grade 10. VM1 stated that McINTOSH does not allow her to have any male or female friends. MV1

clarified to Detective Sergeant Cannon that when she says “Dad” she is talking about McINTOSH. MV1

stated they have lived in Polk County for about 5 to 6 years. Detective Sergeant Cannon asked MV1 if she

was knowledgeable about how babies were made, and MV1 that she did and correctly named the male

and female reproductive organs. MV1 stated that she loves her mom very much but does not like

McINTOSH. MV1 stated McINTOSH is a mean drunk and becomes violent when he consumes alcohol.

She stated that McINTOSH normally carriers out the discipline in the household, and that McINTOSH

has smacked her in the face in the past.

       41.      During the interview MV1 stated that due to participating in social distancing,

McINTOSH has not been working which has added additional emotional and financial stress on the

family. MV1 stated they stay up all hours of the night watching tv and then sleep until 3pm. She further

disclosed that her mom has been working long hours and does not get to see her very much.

       42.      While still conducting the interview, Detective Sergeant Cannon presented MV1 with the

note she had left for her mother. MV1 confirmed she authored the note and that McINTOSH has been

having sex with her since she was six (6) years old. She informed Detective Sergeant Cannon that

McINTOSH has sex with her in either her bedroom or on the couch in the living room. MV1 stated

McINTOSH makes her take off her own clothes, and then McINTOSH will place his penis into her vagina.

MV1 further disclosed that McINTOSH has made her put his penis in her mouth. MV1 stated that she is

not currently taking birth control but that McINTOSH wears condoms while having sex. She stated the

condoms have broken a couple of times, but that McINTOSH will make her take medication to prevent

pregnancy. MV1 stated that when McINTOSH has sex with her, McINTOSH positions himself on top of

her. She stated that she has told McINTOSH multiple times to stop because it is not right. In response


                                              Page 11 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 12 of 18
McINTOSH has told her that since they are not related by blood that it was okay. MV1 told Detective

Sergeant Cannon that McINTOSH has threaten to kill her if she told anyone about the sexual intercourse.

        43.      MV1 further stated that McINTOSH has performed oral sex on her, and that her mother

has been home asleep sometimes when these incidents occur. MV1 stated that McINTOSH has made her

have sex with him during her period. MV1 stated that having sex with MCINTSOH in the beginning

would hurt, but there is little discomfort now. VM1 stated MCITNSOH will discard the condom by placing

it in a cigarette box and putting in the trash can.

        44.       MV1 disclosed that McINTOSH will make her watch videos of adults having sex with

him, and the last time she could recall watching these types of videos with McINTOSH would have been

about five days prior to the interview.

        45.      Detective Sergeant Cannon asked MV1 when the last time McINTOSH had sex with her

was. Using a calendar provided by Detective Sergeant Cannon, MV1 indicated that the last time

McINTOSH forced her to have sex with him was on April 23, 2020.

        46.      MV1 wrote and provided a signed written statement to Detective Sergeant Cannon at the

Polk County Sheriff’s Office. At the conclusion of the interview, Detective Sergeant Cannon applied for

and received a State search warrant (reference case number 2020-008781) to obtain and examine the

MOBILE DEVICE location data information of McINTOSH as to his location(s) and whereabouts on

April 23, 2020.

        47.      On or about May 7, 2020, SA Meadows, with the NCSBI, Asheville, North Carolina,

received the signed State search warrant from Detective Sergeant Cannon with the Polk County Sheriff’s

Office. SA Meadows is a member of the NCSBI Computer Crimes Unit.

        48.      On May 7, 2020, SA Meadows conducted a forensic examination of the MOBILE DEVICE

utilizing XRY v.8.12 by Microsystemation software. While looking for geotagged images for

EXIF/location data, SA Meadows observed an image depicting child pornography. The file name was


                                                  Page 12 of 17
              Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 13 of 18
3e44029bd4d48c904466d30fab1c5096.0.jpeg and depicted a nude female, approximately 14 to 17 years

of age wearing a white watch. The female is sitting on a white bed with her legs spread and inserting a

pink object into her vagina. The wall in the background of the picture was teal and pink.

       49.      SA Meadows indicated that the nude minor female in the image in the file appears to be

MV1. SA Meadows based this assessment on comparisons between the background of the room which

matched the pictures of MV1’s bedroom taken by Detective Sergeant Cannon during the execution of the

search warrant. On May 14, 2020, Detective Sergeant Cannon reviewed a partial image of the file provided

by SA Meadows and confirmed and attested that the image in the file appeared to be that of MV1.

       50.      On May 22, 2020, HSI Hendersonville Special Agent Scheafer Farmer met with SA

Meadows at the NCSBI office in Asheville, North Carolina and reviewed file name

3e44029bd4d48c904466d30fab1c5096.0.jpeg. On this same date, HSI SA Scheafer Farmer reviewed the

digital file and determined the file constituted child pornography as defined in Title 18, United States

Code, Section 2256. HSI SA Scheafer Farmer concurs and attests to the description of file

3e44029bd4d48c904466d30fab1c5096.0.jpeg. provided by SA Meadows.

                                             CONCLUSION

       51.      Based on the foregoing facts, I respectfully submit that there is probable cause to believe

child pornography, as set forth in the search warrant affidavit, will be found on the MOBILE DEVICE.

       52.      Your Affiant respectfully requests that a warrant be issued authorizing HSI Special Agents,

with appropriate assistance from other law enforcement personnel and/or agencies to seize the MOBILE

DEVICE and search the above referenced items as more specifically described in ATTACHMENT B.



       This affidavit has been reviewed by SAUSA Alexis Solheim.




                                                Page 13 of 17
             Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 14 of 18
                                                       /S/ Scheafer M. Farmer
                                                       Date: June 8, 2020
                                                        Special Agent, Scheafer M. Farmer
                                                       Homeland Security Investigations


In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this Affidavit, which
was submitted to me by reliable electronic means, on this 10th Day of June, 2020, at 1:10PM EDT.




                                          Signed: June 10, 2020




                                                Page 14 of 17
           Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 15 of 18
                                      ATTACHMENT A

                         SUBJECT PROPERTY TO BE SEARCHED

One (1) Samsung Galaxy S7 cell phone (828) 817-6763 / IMEI: 3553000072573095
MOBILE DEVICE, owned by Roger McIntosh and currently in the custody of the North Carolina State
Bureau of Investigations, Asheville, North Carolina.




                                          Page 15 of 17
         Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 16 of 18
                                       ATTACHMENT B

                                    ITEMS TO BE SEIZED

1. All electronic files containing child pornography and images of child pornography in any form,

   information or correspondence pertaining to the possession, receipt or distribution of visual

   depictions of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. 2256 and

   records or other items which evidence ownership or use of computer that is currently saved on

   the MOBILE DEVICE.

2. Records, documents, writings, and correspondences with others pertaining to the production,

   possession, receipt, or distribution of visual depictions of minors engaged in sexually explicit

   conduct.

3. Any and all, photographs, letters, written narratives and computer text files or electronic matter

   to show or evidence a sexual interest in minors or desire or motive to advertise, distribute,

   transport, receive, collect or possess visual depictions of minors engaged in sexually explicit

   conduct.

4. Any and all records showing or bearing indicia of the use, ownership, possession, or control of

   the item described in Attachment A.

5. Electronic mail, chat logs, and electronic messages, offering to distribute and receive visual

   depictions of minors engaged in sexually explicit conduct, or to show or evidence a sexual

   interest in minors or desire or motive to advertise, distribute, transport, receive, collect and

   possess visual depictions of minors engaged in sexually explicit conduct.

6. Any and all records, documents, invoices and materials, in any format or medium (including, but

   not limited to, letters, e-mail messages, chat logs and electronic messages, and other digital data

   files) that concern online storage or other remote computer storage, including, but not limited to,


                                            Page 16 of 17
       Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 17 of 18
   software used to access such online storage or remote computer storage, user logs or archived

   data that show connection to such online storage or remote computer storage, and user logins and

   passwords for such online storage or remote computer storage.

7. Storage combinations, and passwords, which indicate any other storage containers or facilities

   that could contain evidence of collection, advertising, transport, distribution, receipt, or

   possession of child pornography.

8. Records of Internet activity, including firewall logs, caches, browser history and cookies,

   “bookmarked” or “favorite” web pages, search terms that the user entered into any Internet

   search engine, and records of user-typed web addresses.

9. Visual depictions, in whatever form, including digital, of minors engaged in sexually explicit

   conduct.




                                            Page 17 of 17
       Case 1:20-mj-00038-WCM Document 1-1 Filed 06/10/20 Page 18 of 18
